Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a snout configured to continuously deliver the plurality of particle beams as the gantry rotates by delivering a plurality of beamlets for each particle beam of the plurality of particle beams from a beginning of a respective arc to an end of the respective arc according to the spiral pattern of the plurality of spots” in claim 15. Claims 19 and 21 add additional functions to the term snout.
“an energy selector configured to select energies of the stream of particles to be delivered” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites, “the plurality of predefined spots.” There is insufficient antecedent basis for this limitation in the claims since the word “predefined” does not appear elsewhere. The claim will be examined as best understood in light of the specification.
Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a snout configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See supra. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The claims will be examined as though it mirrored claim 9, i.e., the processor causes the continuous delivery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-12, 14-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091488 A1 [Ding] in view of US 2009/0189095 A1 [Flynn]

Regarding Claim 2:
Ding teaches a method for delivering a plurality of particle beams from a continuously rotating gantry towards a target (abstract), the method composing:
determining a plurality of spots in the target for a gantry angle (para 66), wherein the plurality of spots are configured in a spiral pattern (Fig. 8b, para 67 – “spiral scanning sequence”);
ordering the plurality of spots in the spiral pattern including a first set of spots having a first size, and a second set of spots having a second size (Fig. 8b shows the spiral sequence broken into two sets of spots, each of said spots inherently having a size), to be delivered subsequent to completion of delivery of the first set (one set is inherently delivered after the other, since both are delivered by the same machine but at different times; see also para 67 regarding radiation dose delivered at first and second control points, i.e. the doses are delivered at separate times); and
continuously delivering the plurality of particle beams as the gantry rotates by delivering a plurality of beamlets for each particle beam of the plurality of particle beams from a beginning of a respective arc to an end of the respective arc according to the spiral pattern of the plurality of spots (paras 17, 21, 24, 26, 67, et al speak to Ding’s use of continuous arc delivery, which is the technique described in this limitation).
However, Ding fails to teach that the two sets of spots are different in size. Flynn teaches a charged particle therapy system (abstract) wherein a spot size is adjusted to better conform with desired doses at different parts of a target (paras 61, 81; claims 8, 10, 11). It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the sizes of Ding’s two sets of spots different in the fashion taught by Flynn. One would have been motivated to do so since this would allow a physician to control the radiation dose applied to the target (Flynn para 61).

Regarding Claim 3:
The modified invention of claim 2 teaches the method of claim 2, wherein continuously delivering the plurality of particle beams includes only a single transition of spot sizes from the first size to the second size to complete delivery along the respective arc (Ding Fig. 8b shows only one control point division, i.e., the spiral in split into two sets having different characteristics, to include spot size. Since there are only two sets, there are only one transition between them.).

Regarding Claim 4:
The modified invention of claim 2 teaches the method of claim 2, wherein the plurality of predefined spots are contiguously located (as shown in Ding Fig. 8b).

Regarding Claim 8:
The modified invention of claim 2 teaches the method of claim 2, wherein the particle beam comprises at least one of a plurality of protons, carbon-ions, ions, pions, or positively charged particles (Ding para 17).

Regarding Claim 9:
Ding teaches a non-transitory machine-readable medium including instructions (paras 86-87) for delivering a plurality of particle beams from a continuously rotating gantry towards a target (abstract), which when executed by a processor, cause the processor to:
determine a plurality of spots in the target for a gantry angle (para 66), wherein the plurality of spots are configured in a spiral pattern (Fig. 8b, para 67 – “spiral scanning sequence”);
order the plurality of spots in the spiral pattern including a first set of spots having a first size, and a second set of spots having a second size (Fig. 8b shows the spiral sequence broken into two sets of spots, each of said spots inherently having a size), to be delivered subsequent to completion of delivery of the first set (one set is inherently delivered after the other, since both are delivered by the same machine but at different times; see also para 67 regarding radiation dose delivered at first and second control points, i.e. the doses are delivered at separate times); and
continuously delivering the plurality of particle beams as the gantry rotates by delivering a plurality of beamlets for each particle beam of the plurality of particle beams from a beginning of a respective arc to an end of the respective arc according to the spiral pattern of the plurality of spots (paras 17, 21, 24, 26, 67, et al speak to Ding’s use of continuous arc delivery, which is the technique described in this limitation).
However, Ding fails to teach that the two sets of spots are different in size. Flynn teaches a charged particle therapy system (abstract) wherein a spot size is adjusted to better conform with desired doses at different parts of a target (paras 61, 81; claims 8, 10, 11). It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the sizes of Ding’s two sets of spots different in the fashion taught by Flynn. One would have been motivated to do so since this would allow a physician to control the radiation dose applied to the target (Flynn para 61).

Regarding Claim 10:
The modified invention of claim 9 teaches the machine-readable medium of claim 9, wherein to continuously deliver the plurality of particle beams, the processor is further caused to continuously deliver the plurality of particle beams with only a single transition of spot sizes from the first size to the second size to complete delivery along the respective arc (Ding Fig. 8b shows only one control point division, i.e., the spiral in split into two sets having different characteristics, to include spot size. Since there are only two sets, there are only one transition between them.).

Regarding Claims 11-12:
The modified invention of claim 9 teaches the machine-readable medium of claim 9, wherein the plurality of spots are contiguously located (as shown in Ding Fig. 8b).

Regarding Claim 14:
The modified invention of claim 9 teaches the machine-readable medium of claim 9, wherein the particle beam comprises at least one of a plurality of protons, carbon-ions, ions, pions, or positively charged particles  (Ding para 17).

Regarding Claim 15:
Ding teaches a system (Fig. 1) for delivering a plurality of particle beams from a continuously rotating gantry towards a target (abstract), the system comprising:
an ion source configured to provide a stream of particles to an injector, the injector configured to accelerate the stream of particles (these elements are part of all particle accelerators);
an accelerator configured to further accelerate the stream of particles and provide energy to the stream of particles (para 19), the energy corresponding to a delivery depth within tissue (the energy of a charged particle is inherently determinative of delivery depth, as described by the location of the beam’s Bragg peak);
an energy selector configured to select energies of the stream of particles to be delivered (para 23- a wedge is a type of range scatterer, which is described by the specification as corresponding to an energy selector);
a plurality of bending magnets configured to transport the stream of particles into a radiation therapy delivery room;
a plurality of scanning magnets configured to shape the stream of particles according to a target (para 23);
a processor (paras 86-87) configured to:
determine a plurality of spots in the target for a gantry angle (para 66), wherein the plurality of spots are configured in a spiral pattern (Fig. 8b, para 67 – “spiral scanning sequence”);
order the plurality of spots in the spiral pattern including a first set of spots having a first size, and a second set of spots having a second size(Fig. 8b shows the spiral sequence broken into two sets of spots, each of said spots inherently having a size), to be delivered subsequent to completion of delivery of the first set (one set is inherently delivered after the other, since both are delivered by the same machine but at different times; see also para 67 regarding radiation dose delivered at first and second control points, i.e. the doses are delivered at separate times); and
a snout (Fig. 1 (120)) configured to continuously deliver the plurality of particle beams as the gantry rotates by delivering a plurality of beamlets for each particle beam of the plurality of particle beams from a beginning of a respective arc to an end of the respective arc according to the spiral pattern of the plurality of spots  (paras 17, 21, 24, 26, 67, et al speak to Ding’s use of continuous arc delivery, which is the technique described in this limitation).
However, Ding fails to teach that the two sets of spots are different in size. Flynn teaches a charged particle therapy system (abstract) wherein a spot size is adjusted to better conform with desired doses at different parts of a target (paras 61, 81; claims 8, 10, 11). It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the sizes of Ding’s two sets of spots different in the fashion taught by Flynn. One would have been motivated to do so since this would allow a physician to control the radiation dose applied to the target (Flynn para 61).

Regarding Claim 16:
The modified invention of claim 15 teaches the system of claim 15, wherein to continuously deliver the plurality of particle beams, the processor is further configured to continuously deliver the plurality of particle beams with only a single transition of spot sizes from the first size to the second size to complete delivery along the respective arc (Ding Fig. 8b shows only one control point division, i.e., the spiral in split into two sets having different characteristics, to include spot size. Since there are only two sets, there are only one transition between them.).

Regarding Claim 17:
The modified invention of claim 15 teaches the system of claim 15, wherein the particle beam comprises at least one of a plurality of protons, carbon-ions, ions, pions, or positively charged particles (Ding para 17).

Regarding Claim 18:
The modified invention of claim 15 teaches the system of claim 15, wherein the plurality of predefined spots are contiguously located (as shown in Ding Fig. 8b).

Regarding Claim 21:
The modified invention of claim 15 teaches the system of claim 15, wherein to deliver the plurality of beamlets, the snout is further configured to deliver the plurality of beamlets with a single transition between spots of varying size (Ding Fig. 8b shows only one control point division, i.e., the spiral in split into two sets having different characteristics, to include spot size. Since there are only two sets, there are only one transition between them.).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091488 A1 [Ding] in view of US 2009/0189095 A1 [Flynn] as applied above, and further in view of US 2018/0256919 A1 [Shen].

Regarding Claim 5:
The modified invention of claim 2 teaches the method of claim 2, but fails to teach that delivering the plurality of beamlets comprises delivering the plurality of beamlets from a position inside the target to a position on an outside edge of the target.
Shen teaches a proton therapy using a spiral pattern of spot delivery, wherein the spiral begins inside the target and continues to the edge (abstract –“spiral out”, paras 17, 20). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the spiral out scanning of Shen in the above modified invention since it is one of only two ways in which one can spiral.

Regarding Claim 19:
The modified invention of claim 15 teaches the system of claim 15, but fails to teach that to deliver the plurality of beamlets, the snout is further configured to deliver the plurality of beamlets from a position inside the target to a position on an outside edge of the target.
Shen teaches a proton therapy using a spiral pattern of spot delivery, wherein the spiral begins inside the target and continues to the edge (abstract –“spiral out”, paras 17, 20). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the spiral out scanning of Shen in the above modified invention since it is one of only two ways in which one can spiral.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 9-12, 15-16, 18-19, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,247,071 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim teaches or suggests all the limitations of the claims at issue.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-31 of U.S. Patent No. 10,946,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach or suggest all the limitations of the claims at issue.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881